Citation Nr: 0508150	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-21 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than December 21, 
1999 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim for 
service connection for tinnitus, and assigned an effective 
date of December 21, 1999 for this grant.  The veteran filed 
a timely appeal to this determination, claiming entitlement 
to an earlier effective date.

When this matter was previously before the Board in April 
2004 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claim for service connection for tinnitus, 
in the form of a VA Form 21-526, Veteran's Application for 
Compensation or Pension, was received by VA on December 21, 
1999.


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than December 21, 1999 for the grant of service connection 
for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claim was filed in December 1999, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his earlier 
effective date claim, as well as notice of the specific legal 
criteria necessary to substantiate his claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in July 2000, in the statement of the case 
(SOC) issued in September 2002, in the supplemental statement 
of the case (SSOC) issued in December 2004, in the Board 
remand dated in April 2004, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in April 2004, the RO advised the veteran 
of the enactment of the VCAA, and provided him with detailed 
information about the new rights provided thereunder, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO described the evidence needed to 
establish the veteran's claims, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records, post-service VA outpatient 
treatment notes and examination reports, including an 
audiological examination. and several personal statements 
made by the veteran in support of his claim.  The RO has 
obtained all pertinent records regarding the issue on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claim.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer of 
the appellant's case to the Board in February 2005, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated, and an SSOC 
was provided to the appellant in December 2004.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Indeed, the appellant has submitted numerous 
statements to VA showing why he believes he is entitled to an 
effective date earlier than December 21, 1999 for the grant 
of service connection for tinnitus.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.   

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection on a direct basis, shall be 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002).  38 C.F.R. § 3.155 states that any communication 
or action indicating intent to apply for one or more VA 
benefits may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  See Kessel v. West, 
13 Vet. App. 9 (1999).  VA is required to identify and act on 
informal claims for benefits.  38 U.S.C.A. § 5110(b)(3) (West 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2004).  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.1(p) 
(2004) defines application as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999) (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).  

In this case, the veteran's original claim for service 
connection for tinnitus, in the form of a VA Form 21-526, 
Veteran's Application for Compensation or Pension, was 
received by VA on December 21, 1999.  At that time, he stated 
that "I have ringing in my ears on a daily basis," and 
asked that VA "schedule me for a C & P [compensation and 
pension] exam" to support his claim for service connection.

As a result of this claim, on May 30, 2000 the veteran 
underwent VA audiological testing.  At that time, the 
examiner opined that the veteran had tinnitus which was 
related to service.  In a July 2000 rating decision, the RO 
granted the veteran's claim for service connection for 
tinnitus, and assigned an effective date of December 21, 
1999, the date of VA's receipt of the veteran's claim for 
service connection for this disorder.  The Board finds no 
basis to revise this effective date.

The veteran has asserted that the grant of service connection 
for tinnitus should be effective as of the day he left 
service, since he was suffering from tinnitus at that time, 
and there was no place on his service separation examination 
for him to indicate that he was experiencing tinnitus.  
Alternatively, he asserts that VA should have afforded him a 
VA examination in 1989, when he claimed entitlement to 
service connection for right ear hearing loss, as such an 
examination would most likely have shown then that the 
veteran had tinnitus related to service.  However, even if 
tinnitus were shown at these times, the Board observes that 
an earlier effective date could not be assigned, as the 
effective date in claims for service connection is generally 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  In this case, the veteran's claim for 
service connection for tinnitus was not received until 
December 21, 1999, which would be later than the date of such 
evidence.

More recently, the veteran has asserted that he "put in a 
claim when I left the service [and] I was awarded 0%."  
However, the veteran did not state with whom he had filed 
this claim (i.e., VA, the military, or some other federal or 
state agency), or what benefit this claim was for.  It is not 
clear why the veteran would specifically file a formal claim 
for service connection for tinnitus with VA in December 1999 
if he believed he had already been awarded such benefits by 
VA.  Further, the claim submitted by the veteran in February 
1989 (VA Form 21-526) was clearly a claim for service 
connection for right ear hearing loss; neither ringing in the 
ears nor tinnitus was mentioned or claimed by the veteran at 
that time.  In any case, the record contains no evidence of 
any claim for service connection for tinnitus, formal or 
informal, prior to the VA Form 21-526 received by VA on 
December 21, 1999.  

As a final matter, the Board acknowledges the veteran's 
assertion, set forth on several occasions, that the July 2000 
RO rating decision on appeal was based upon clear and 
unmistakable error (CUE), and should be revised on that 
basis.  However, the Board would advise the veteran that a 
valid CUE claim can only be asserted against decisions which 
have become final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.105(a) (2004).   As the July 2000 RO 
decision is not final, as a matter of law, the July 2000 RO 
decision that was appealed to the Board cannot presently be 
challenged on the basis of CUE.


ORDER

An effective date earlier than December 21, 1999 for the 
grant of service connection for tinnitus is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


